Citation Nr: 0206475	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  98-16 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1944 to July 
1946.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied the benefits sought.  The veteran filed a 
timely appeal, and the case was referred to the Board of 
Veterans' Appeals (Board).  In March 2000, the Board remanded 
the case back to the RO for additional development.  The 
requested development having been completed, the case has 
been returned to the Board for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issues on 
appeal.  

2.  The veteran was shown to have sustained ear infections in 
service.  

3.  The veteran is currently diagnosed with bilateral 
sensorineural hearing loss and tinnitus.  

4.  In an opinion received from a VA medical examiner, the 
veteran's diagnosed bilateral hearing loss and tinnitus were 
not caused by noise exposure or infection in service, but 
rather, were due to the aging process.  

5.  The RO has complied with the directives contained in the 
BVA Remand of March 2000.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred as a result of 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.126(a)).  

2.  Tinnitus was not incurred as a result of the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.126(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he incurred bilateral sensorineural 
hearing loss and tinnitus as a result of ear infections and 
noise exposure he experienced in service.  Accordingly, he 
claims that service connection for those disabilities is 
warranted.  During the pendency of this appeal, Congress 
passed the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126), which, among other things, amended 38 U.S.C.A. § 5107 
to eliminate the well-grounded requirement.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  See VCAA § 7, subpart (a), 114 Stat. 
2096, 2099; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board must now 
adjudicate the veteran's appeal in light of the VCAA and 
implementing regulations.  Generally, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

The VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  
However, the ultimate responsibility for furnishing evidence 
rests with the veteran.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)).  

Essentially, the VCAA eliminates the requirement that a 
claimant must submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The VCAA also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is required to inform the claimant and 
the claimant's representative which evidence is to be 
provided by the claimant, and which evidence, if any, VA will 
attempt to obtain for the claimant.  

As to whether the VA has met its duty to assist the veteran 
in light of the VCAA, the Board notes that although the RO 
did not have the benefit of the explicit provisions of the 
VCAA when the case was first adjudicated, VA's redefined duty 
to assist has been fulfilled.  The Board finds that the 
veteran has been provided adequate notice of the evidence 
needed to substantiate his claim for service connection.  In 
that regard, the Board concludes that the discussions as 
contained in the initial rating decision, in the subsequent 
statement of the case and supplemental statements of the 
case, in addition to the notice contained in the March 2000 
Board decision as well as in voluminous correspondence from 
the VA to the veteran, have provided him with sufficient 
information regarding the applicable regulations and evidence 
necessary to substantiate his claim.  The Board finds, 
therefore, that such documents are essentially in compliance 
with the VA's revised notice requirements.  Moreover, the 
Board notes that the veteran did make arguments and submit 
evidence in support of his underlying claim, and that he and 
his wife submitted testimony at a personal hearing.  
Accordingly, the Board finds that the VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is necessary.  

With respect to assistance with evidentiary development, all 
records identified by the veteran have been obtained and 
associated with his claims file.  As noted, the veteran has 
submitted statements and personal hearing testimony in 
support of his claim.  The veteran's service medical records 
are associated with his claims file, and pursuant to the 
Board's Remand of March 2000, he was afforded a VA rating 
examination which addressed the etiology of his claimed 
bilateral hearing loss and tinnitus.  The Board concludes 
that the VA has made all reasonable efforts to assist the 
veteran in development of evidence, and further concludes 
that any additional efforts in that regard would be 
impracticable.  The case will therefore be decided on the 
evidence currently of record.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2001).  However, while the VCAA has 
eliminated the well-grounded claim requirement, it must still 
be shown that the claimant actually has the claimed disorder 
or disease, and a medical nexus must still be established 
between the claimed diagnosed disability and an injury or 
disease incurred in the veteran's active service.  

Where a veteran served for 90 days or more, and an organic 
disease of the central nervous system, including 
sensorineural hearing loss develops to a degree of 10 percent 
or more within one year from the date of separation from 
service, such disease may be service connected, even though 
there is no evidence of such disease in service.  See 
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  Moreover, in order for hearing loss 
to be considered a disability for VA benefits purposes, the 
degree of severity of such hearing impairment must fall 
within the guidelines set forth at 38 C.F.R. § 3.385 (2001).  

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz), is 40 
decibels or greater, or where the auditory thresholds for at 
least three of those frequencies is 26 decibels or greater.  
In addition, where speech recognition scores using the 
Maryland CNC Test are less than 94 percent, the impaired 
hearing will be considered to be a disability.  

The veteran's service medical records disclose that he was 
show to have 15/15 hearing bilaterally on both his entrance 
in and separation from service.  He was seen in March 1946 
for difficulty hearing, and was diagnosed with bilateral 
myringitis, hemorrhagica.  The records show that the veteran 
demonstrated improvement within a short time of his 
treatment.  He was ultimately found to have improved to the 
point where he could hear normal conversations, and 
ultimately became asymptomatic after five days of treatment.  
There was no further mention made of ear infections.  

In support of his claim for service connection, identified 
private clinical and VA treatment records dating from June 
1952 through January 2002 were obtained and associated with 
the veteran's claims file.  Those records show that in June 
1952, the veteran had been seen for complaints of 
experiencing earaches, which were found to have been the 
result of nasopharyngitis.  In September 1958, the veteran 
again complained of earaches, and was noted to have 
experienced episodic fungal infections from time to time.  He 
was observed to have left mild otitis media for which he 
underwent treatment.  In September 1960, his left ear canal 
was found to be severely swollen.  The veteran was shown to 
have experienced similar problems episodically until 
September 1970, when he was again seen for complaints of 
earaches, and was diagnosed with acute otitis media in the 
left ear.  There was no showing or complaint of any hearing 
loss or tinnitus at that time, however.  

In May 1994, the veteran complained of experiencing problems 
with his hearing.  Such was not then considered to be of such 
severity as to warrant the use of a hearing aid, but the 
veteran was advised to use some sort of hearing protection 
while working around loud noises such as his chainsaw.  The 
veteran's fungal infections were noted to have recurred 
through at least April 2000.  

The veteran underwent a VA rating examination in April 1997.  
The report of that examination shows that the veteran 
indicated having begun to notice a difference in his hearing 
ability beginning in 1946 after he had developed a fungal 
infection in his ears.  According to the veteran, he 
experienced a sudden hearing loss in service associated with 
his infection, and had experienced a similar recurrence some 
15 years previously.  The veteran indicated that following 
service, he worked for a railroad, and was exposed to a great 
deal of acoustic trauma, and that he did not then use hearing 
protection.  He also reported that he had experienced 
tinnitus for the past three years.  On audiometric 
examination, the veteran's results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
65
70
85
LEFT
40
35
40
55
65

The average puretone decibel loss in the right ear was 66 
decibels, and in the left ear was 48 decibels.  In addition, 
speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner concluded with a diagnosis of mild sloping to 
severe sensorineural hearing loss.  No opinion with respect 
to the etiology of the diagnosed bilateral hearing loss and 
complaints of tinnitus was offered.  

The veteran's wife submitted a signed lay affidavit dated in 
September 1998, in which she stated that she had known the 
veteran since 1947.  She stated that the veteran had seen 
ear, nose, and throat specialists in 1952, but despite using 
antibiotics, his ear infections continued to recur.  She 
offered that in 1958, the veteran's treating physician stated 
that the veteran's ear infections were the likely result of 
exposure to polluted water while in service.  She also stated 
that after each ear infection, she would notice that the 
veteran experienced diminished hearing.  In addition, the 
veteran's wife indicated that tinnitus likely began in the 
1970s.  

In October 1998, the veteran and his wife appeared at a 
personal hearing at the RO before a Hearing Officer and 
testified that they believed that the veteran's hearing 
problems and tinnitus were the result of fungal infections 
that he experienced in service.  The veteran testified that 
while serving near Shanghai in China, he had been treated in 
a field hospital and given penicillin for an ear infection.  
The infection was attributed to bathing and immersion in 
severely polluted water.  According to the veteran, his 
symptoms at that time included deafness.  He stated that he 
continued to experience problems with his hearing.  In 
addition, the veteran indicated that his tinnitus did not 
begin until much later following service.  He stated that 
after each infection he experienced post-service, his hearing 
seemed to become progressively more impaired.  The Hearing 
Officer advised the veteran that his service medical records 
had been in VA custody since the time of his discharge from 
service, due to an earlier claim for service connection for 
an unrelated disability.  The veteran testified that he had 
not experienced an ear infection for several years, but that 
he continued to experience hearing loss and tinnitus.  The 
episode in service in 1946 was the only occasion the veteran 
completely lost hearing in his ears.  At the present time, 
the veteran indicated that he had to turn up the volume 
control on his radio and television, and experienced 
difficulty in hearing normal conversations.  He further 
indicated that surgery was never recommended, and that his 
treatment was limited to antibiotics.  The veteran's wife 
indicated that the veteran had experienced more infection in 
his left ear, and it was pointed out that the hearing in the 
veteran's right ear was more severely impaired.  

In January 2000, the veteran and his wife testified at a 
personal videoconference hearing before the undersigned Board 
Member.  According to the veteran, he served in the China-
Burma-India (CBI) theater of operations during World War II, 
and that he was regularly immersed in water used for washing, 
cooking, wastage, and other purposes.  The veteran indicated 
that his immune system did not allow him to fight off 
infections resulting from exposure to such elements, and that 
he subsequently developed severe ear infections which he 
continued to experience following service.  According to the 
veteran, his ear infection required some 11 days of 
hospitalization to recover.  The veteran stated that his most 
serious infection occurred while he was stationed near 
Shanghai in 1946.  He offered that he had been in that area 
for some weeks before the onset of the infection, which had 
been accompanied by a high fever.  The veteran testified that 
he did not receive or seek treatment for his ear infections 
after his discharge for some time, although he did receive 
antibiotics and penicillin.  According to the veteran, he had 
not undergone any sort of hearing examination upon his 
discharge from service.  Following service, the veteran 
testified that he had worked as a fireman for a railroad, and 
that he worked on a diesel engine.  He stated that such 
engines were noisy, but that the sound level was not 
particularly bad.  He offered that his hearing was diminished 
at that time.  

The veteran's wife testified that she noticed that his 
hearing was impaired, and that in the fall of 1948, he began 
to experience problems with his ears.  She stated that she 
was unaware then that the veteran experienced difficulty 
hearing.  The veteran's wife also stated that it was her non-
medical opinion that the veteran's hearing had become 
progressively worse since that time.  With respect to 
tinnitus, the veteran stated that such began several years 
previously, and that it was constant.  In addition, he stated 
that he was not then undergoing treatment.  He stated that he 
did believe that he had recovered all of his hearing after 
his ear infection in 1946.  The veteran testified that 
following his discharge from service, he did not seek medical 
treatment for his ears until one or two years later, due to 
severe earaches.  He indicated that he would experience 
earaches approximately twice yearly, in the spring and fall.  
The veteran indicated that he first sought treatment from an 
ear, nose, and throat specialist in 1952.  He indicated that 
he did not then use hearing aids.  The veteran's wife 
testified that she first met the veteran in 1947, and that he 
experienced recurrent severe earaches since that time.  

The veteran underwent an additional VA rating examination in 
April 2000.  The report of that examination shows that the 
veteran had normal hearing on a "whisper test" at the time 
of his discharge from service, and that he was treated for an 
ear infection shortly before his discharge.  The veteran was 
noted to have been diagnosed with bilateral sensorineural 
hearing loss pursuant to the results shown in the report of 
the April 1997 VA rating examination.  The veteran's self-
reported and documented histories as discussed above were 
noted.  The veteran indicated that he had experienced 
significant noise exposure in service, and that despite 
working as a railroad engineer for 36 years, denied exposure 
to noise while working in that capacity.  In addition, the 
veteran reported experiencing tinnitus of four years' 
duration.  He underwent an audiometric examination which 
disclosed the following results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
70
75
85
LEFT
35
40
40
60
65

The average puretone decibel hearing loss in the right ear 
was 69 decibels, and in the left ear was 51 decibels.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear and of 92 percent in the left ear.  The 
veteran was diagnosed with bilateral predominantly 
sensorineural hearing loss.  The examiner stated that 
although records indicated that the veteran had been treated 
for ear infections in service, there were no serial 
audiograms to document his hearing from 1946 to 1997, over a 
51-year period.  The examiner acknowledged that the veteran 
experienced ear infections during and after service, but 
concluded that his demonstrated hearing loss was not of a 
type that would have been caused by ear infections, per se.  
Accordingly, he stated that it was unlikely that the 
veteran's diagnosed bilateral hearing loss had been incurred 
as a result of his active service.  

In July 2000, personnel at the RO observed that the 
examination report did not comply with the directives 
contained in the Board's March 2000 Remand.  Accordingly, the 
case was referred back to the examiner who had conducted the 
April 2000 VA rating examination.  In the follow-up 
examination report, received in approximately December 2001, 
the examiner stated that the veteran's hearing loss was most 
likely due to the aging process, and not due to noise 
exposure during his military service.  He went on to state 
that the veteran's bilateral hearing loss and tinnitus were 
not related to the fungal infections the veteran sustained 
during and after service.  In support of their assertions, 
the examiners stated that in 1997, the veteran denied having 
been exposed to significant noise during service, and that 
when he was discharged from service, he had normal hearing on 
a whispered voice test in 1946.  The examiner stated that the 
veteran's hearing loss was sensorineural, and was not of a 
sort as would be caused by an ear infection.  Further, the 
examiner noted that the veteran's first diagnosed hearing 
loss in 1997 was over fifty years after his discharge from 
service, and given his advanced age at that time, such 
hearing loss was deemed to have been the result of aging.  

The Board has evaluated the foregoing, and must conclude that 
the preponderance of the evidence is against the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.  The veteran has clearly been shown to have 
bilateral sensorineural hearing loss, with complaints of 
tinnitus within the meaning of 38 C.F.R. § 3.385.  Further, 
it is undisputed that he sustained a severe ear infection 
during his active service, and continued to experience ear 
infections on at least a yearly basis since his discharge 
from service.  The Board would also acknowledge that the 
veteran likely was exposed to some acoustic trauma, albeit to 
an unknown degree, during his active service.  

The objective medical evidence, however, fails to establish 
that the veteran's diagnosed ear infection during service 
resulted in his currently diagnosed bilateral sensorineural 
hearing loss and tinnitus, or that any noise to which he was 
exposed in service resulted in the present disabilities.  The 
medical evidence provided by sources identified by the 
veteran disclose that he had been treated for ear infections 
beginning in 1952.  The Board will concede here that the 
veteran likely experienced ear infections after service prior 
to 1952.  In March 1946, while the veteran was diagnosed with 
an ear infection as noted above, he complained of deafness 
due to his ear canals having been swollen shut as a result of 
such infection.  That deafness was shown to have been 
resolved the same month after extended treatment.  At the 
time of his discharge from service, the veteran was shown to 
have normal hearing by the audiological tests then in use.  

Further, despite his documented periods of treatment for ear 
infections, the veteran was not shown to have complained of 
hearing problems until May 1994.  He was not given an 
audiological test at that time, but was found to have 
impaired hearing in April 1997.  No medical opinion 
addressing the etiology of the diagnosed sensorineural 
hearing loss was offered at that time, but in April 2000, the 
VA rating examiners concluded that the veteran's bilateral 
hearing loss was most likely due to his aging process, and 
not due to exposure to acoustic trauma in service or 
otherwise due to ear infections.  Such is the only medical 
opinion of record which addresses the etiology of the 
veteran's diagnosed bilateral sensorineural hearing loss and 
tinnitus.  The Board has also considered whether the examiner 
adequately supported his opinions on that issue, and finds 
that the relevant medical evidence was reviewed, and that the 
examiner took the veteran's history of recurrent ear 
infections into consideration.  To that end, the Board notes 
that the examiner, in his addendum to the original April 2000 
examination report, stated that the veteran's sensorineural 
hearing loss was not of a type as to have been caused by an 
ear infection.  Moreover, he concluded that as the objective 
medical evidence failed to disclose that the veteran had 
impaired hearing until some 50 years after his active 
service, it was not likely that exposure to acoustic trauma 
in service resulted in the currently diagnosed sensorineural 
hearing loss and tinnitus.  Accordingly, the Board finds that 
given the objective medical evidence as discussed here, the 
evidence does not support a grant of service connection for 
bilateral hearing loss and tinnitus.  

In reaching the above-discussed determinations, the Board 
does not doubt the sincerity of the belief held by the 
veteran and his wife that his diagnosed bilateral hearing 
loss and tinnitus were caused by either his ear infections or 
exposure to acoustic trauma in service.  Such statements and 
hearing testimony to that effect by the veteran and his wife 
do not, however, constitute medical evidence.  As laypersons, 
the veteran and his wife are not competent to address issues 
or render opinions requiring medical training and expertise, 
to include medical diagnoses or opinions as to medical 
etiology.  See generally Jones v. Brown, 7 Vet App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the Board finds that the veteran's 
contentions, by themselves, cannot be accepted as probative 
evidence in that regard.  

The Board concludes, therefore, that the preponderance of the 
evidence is against the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence, 
however, is against the veteran's claims for service 
connection, the doctrine is not for application.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1999).  The appeal is therefore 
denied.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

